Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143335 & (11)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  BRANDEN PETERMAN and                                                                                     Brian K. Zahra,
  CARRIE PETERMAN,                                                                                                    Justices
            Plaintiffs-Appellees,
  v                                                                 SC: 143335
                                                                    COA: 301174
                                                                    Montcalm CC: 09-012728-CK
  AUTO-OWNERS LIFE INSURANCE
  COMPANY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the May 25, 2011 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should now be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 2, 2011                    _________________________________________
         p1116                                                                 Clerk